

Exhibit 10.23.8


AMENDMENT TO
MACY’S, INC. 401(k) RETIREMENT INVESTMENT PLAN
The Macy’s, Inc. 401(k) Retirement Investment Plan (the “Plan”) is hereby
amended, effective as of January 1, 2012 (and for the Plan’s plan years
beginning on and after that date) and in order to set a new matching
contribution formula to apply to certain of the Plan’s participants for the
Plan’s plan years that begin on or after January 1, 2012 (subject to the Plan
sponsor’s right to later amend or terminate the Plan), in the following
respects.
1.    Section 6.1 of the Plan is amended in its entirety to read as follows.
6.1    Annual Amount of Matching Contributions. For each Plan Year which begins
on or after January 1, 2012, the Employer shall contribute amounts to the Trust
in addition to the Savings Contributions elected by Participants for such Plan
Year. Such additional contributions shall be referred to in the Plan as
“Matching Contributions.” Subject to the other provisions of the Plan, the
amount of Matching Contributions which shall be made by the Employer for any
Plan Year which begins on or after January 1, 2012 (for purposes of this Section
6.1, the “subject Plan Year”) shall be the amount determined under the following
subsections of this Section 6.1.
6.1.1    Subject to the provisions of Subsection 6.1.3 below, the amount of the
Matching Contributions to be made by the Employer for the subject Plan Year with
respect to all Participants who are Old Match Eligible Participants for the
subject Plan Year (as such Participants are determined under the provisions of
Subsection 7.2.2(a) below) shall be equal to 10% of the aggregate amount of
Basic Savings Contributions made for the subject Plan Year on behalf of all such
Participants.
6.1.2    In addition and also subject to the provisions of Subsection 6.1.3
below, the amount of the Matching Contributions to be made by the Employer for
the subject Plan Year with respect to all Participants who are New Match
Eligible Participants for the subject Plan Year (as such Participants are
determined under the provisions of Subsection 7.2.2(b) below) shall be equal to
50% of the aggregate amount of Basic Savings Contributions made for the subject
Plan Year on behalf of all such Participants.
6.1.3    To the extent permitted by Section 9.5 below, any forfeitures arising
during the subject Plan Year shall be used to reduce and be substituted in place
of those Matching Contributions which are otherwise required or determined under
the provisions of Subsections 6.1.1 and 6.1.2 above for the subject Plan Year.
For purposes of Subsections 6.1.1 and 6.1.2 and also for purposes of Section 7.3
below (which concerns the allocation of Matching Contributions), any forfeitures
(or other amounts) which are used to reduce and substitute for any amount of
Matching Contributions for the subject Plan Year shall be considered as if they
were



--------------------------------------------------------------------------------



such Matching Contributions for the subject Plan Year.
2.    Subsections 7.2.1, 7.2.2, and 7.2.3 of the Plan are amended in their
entireties to read as follows.
7.2.1    The Committee shall establish and maintain a separate bookkeeping
account, called herein a “Matching Account,” for each Participant. Except as
otherwise provided in the Plan, the Committee shall allocate all Matching
Contributions made to the Trust for any Plan Year which begins on or after
January 1, 2012 among the Matching Accounts of all Participants who are Old
Match Eligible Participants for such Plan Year (as such Participants are
determined under the provisions of Subsection 7.2.2(a) below) and all
Participants who are New Match Eligible Participants for such Plan Year (as such
Participants are determined under the provisions of Subsection 7.2.2(b) below)
in accordance with the allocation methods described in Subsection 7.2.3 below,
as of the last day of such Plan Year.
7.2.2    For purposes of this Section 7.2 and all other provisions of the Plan,
(i) a Participant shall be deemed to be an “Old Match Eligible Participant” for
any Plan Year which begins on or after January 1, 2012 if he or she meets the
conditions set forth in paragraph (a) of this Subsection 7.2.2 and (ii) a
Participant shall be deemed to be a “New Match Eligible Participant” for any
Plan Year which begins on or after January 1, 2012 if he or she meets the
conditions set forth in paragraph (b) of this Subsection 7.2.2. Further, one
condition set forth in such paragraphs (a) and (b) for being either an Old Match
Eligible Participant or a New Match Eligible Participant for any Plan Year which
begins on or after January 1, 2012 is that he or she be a “Match Eligible
Participant” for such Plan Year; and, for this purpose, a Participant shall be
deemed to be a “Match Eligible Participant” for any Plan Year which begins on or
after January 1, 2012 if he or she meets the conditions set forth in paragraph
(c) of this Subsection 7.2.2.
(a)    For purposes of this Section 7.2 and all other provisions of the Plan, a
Participant shall be deemed to be an “Old Match Eligible Participant” for any
Plan Year that begins on or after January 1, 2012 (for purposes of this
paragraph (a), the “subject Plan Year”), if, and only if, he or she meets all of
the following conditions: (i) he or she is a Match Eligible Participant for the
subject Plan Year (as determined under the provisions of paragraph (c) below);
(ii) he or she was both a Participant and a Covered Employee on December 31,
2011; and (iii) if the subject Plan Year begins after December 31, 2012, he or
she was both a Participant and Covered Employee on the last day of each Plan
Year which began after December 31, 2011 and prior to the start of the subject
Plan Year.
(1)    But, notwithstanding the first sentence of this paragraph (a), the first
sentence of this paragraph (a) shall not apply to any Participant who is a
collectively bargained employee on the last day of the subject Plan Year unless
and except to the extent otherwise provided in the subparagraphs (2) and (3)
below. For purposes of this subparagraph (1) and subparagraphs (2) and (3)
below,



--------------------------------------------------------------------------------



a “collectively bargained employee” means a Covered Employee who is included in
a unit of employees covered by a collective bargaining agreement between
employee representatives and the Employer.
(2)    The provisions of the first sentence of this paragraph (a) shall apply to
any Participant who is a collectively bargained employee and represented by
Local 1-S of the Retail, Wholesale, Department Store Workers Union, AFL-CIO (for
purposes of this subparagraph (2) and subparagraph (3) below, “Local 1-S”) on
the last day of the subject Plan Year, but only by first substituting “any date
that occurs in the period beginning December 31, 2011 and ending June 30, 2012”
for each reference to “December 31, 2011” that appears in such paragraph (a).
(3)    Further, the provisions of the first sentence of this paragraph (a) shall
apply to any Participant who is a collectively bargained employee, but not
represented by Local 1-S, on the last day of the subject Plan Year if a
collective bargaining agreement that then covers the terms and conditions of his
or her employment with the Employer provides for his or her participation in the
Plan on the same basis as if he or she were not such a collectively bargained
employee or if and to the extent a collective bargaining agreement that then
covers the terms and conditions of his or her employment with the Employer calls
for the provisions of the first sentence of this paragraph (a) to apply to him
or her (as such provisions may be adjusted by the terms of such collective
bargaining agreement, in which case such collective bargaining agreement terms
shall be deemed incorporated herein by reference).
(b)    Also for purposes of this Section 7.2 and all other provisions of the
Plan, a Participant shall be deemed to be a “New Match Eligible Participant” for
any Plan Year that begins on or after January 1, 2012 (for purposes of this
paragraph (b), the “subject Plan Year”), if, and only if, he or she is a Match
Eligible Participant for the subject Plan Year (as determined under the
provisions of paragraph (c) below) but is not an Old Match Eligible Participant
for the subject Plan Year (as determined under the provisions of paragraph (a)
above).
(c)    Further, for purposes of this Section 7.2 and all other provisions of the
Plan, a Participant shall be deemed to be a “Match Eligible Participant” for any
Plan Year which begins on or after January 1, 2012 (for purposes of this
paragraph (c), the “subject Plan Year”) if, and only if, he or she meets all of
the following conditions: (i) he or she makes Basic Savings Contributions for
the subject Plan Year; (ii) he or she is a Covered Employee on the last day of
the subject Plan Year; and (iii) he or she makes during the subject Plan Year no
withdrawal of Basic Savings Contributions for the subject Plan Year from his or
her Savings Account.
7.2.3    The Matching Contributions made to the Trust for any Plan Year which
begins on or after January 1, 2012 (for purposes of this Subsection 7.2.3, the
“subject Plan Year”) shall be allocated among the Matching Accounts of the
Participants who are Match Eligible Participants for the subject Plan Year (as



--------------------------------------------------------------------------------



determined under the provisions of Subsection 7.2.2(c) above) in accordance with
paragraphs (a) and (b) of this Subsection 7.2.3.
(a)    The Matching Contributions made to the Trust for the subject Plan Year
with respect to Old Match Eligible Participants (which contributions are made
under the provisions of Subsection 6.1.1 above) shall be allocated among the
Matching Accounts of the Participants who are Old Match Eligible Participants
for the subject Plan Year (as determined under the provisions of Subsection
7.2.2(a) above) in proportion to each such Old Match Eligible Participant’s
Basic Savings Contributions made for the subject Plan Year, so that, taking into
account the provisions of Subsection 6.1.1 above, each such Old Match Eligible
Participant’s Matching Account shall be allocated with an amount of Matching
Contributions for the subject Plan Year that is equal to 10% of the Old Match
Eligible Participant’s Basic Savings Contributions made for the subject Plan
Year.
(b)    Further, the Matching Contributions made to the Trust for the subject
Plan Year with respect to New Match Eligible Participants (which contributions
are made under the provisions of Subsection 6.1.2 above) shall be allocated
among the Matching Accounts of the Participants who are New Match Eligible
Participants for the subject Plan Year (as determined under the provisions of
Subsection 7.2.2(b) above) in proportion to each such New Match Eligible
Participant’s Basic Savings Contributions made for the subject Plan Year, so
that, taking into account the provisions of Subsection 6.1.2 above, each such
New Match Eligible Participant’s Matching Account shall be allocated with an
amount of Matching Contributions for the subject Plan Year that is equal to 50%
of the New Match Eligible Participant’s Basic Savings Contributions made for the
subject Plan Year.
IN ORDER TO EFFECT THE FOREGOING PLAN REVISIONS, the sponsor of the Plan hereby
signs this Plan amendment.
MACY’S, INC.
By: /s/ David W. Clark
Title: EVP, Human Resources
Date: December 2, 2011



